Exhibit 10.2
 
 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS ENTERED
HOUSTON DIVISION 01/21/2014
[ex10i.jpg]
 
ENTERED
01/21/2014

 
IN RE:
$     $   DIGERATI TECHNOLOGIES, INC.,  $ CASE NO. 13-33264-114-11   $   DEBTOR.
$ (Chapter 11)   $
Judge Bohm

 
ORDER CONDITIONALLY APPROVING FIRST AMENDED DISCLOSURE
STATEMENT, AUTHORIZING DEBTOR TO SOLICIT VOTES
AND SETTING CONFIRMATION HEARING
(685) (684)
 
Debtor DIGERATI TECHNOLOGIES, INC. ("Digerati" or "Debtor") has requested this
Court on an emergency basis, pursuant to 11 U.S.C. § 105(d)(2)(B), for an Order
(i) conditionally approving the First Amended Disclosure Statement dated January
21, 2014 (Docket #685), (ii) authorizing the Debtor to solicit votes with
respect to the Second Amended Chapter 11 Plan dated January 21, 2014 (Docket
#684), and (iii) setting a hearing for final approval of the First Amended
Disclosure Statement and confirmation of the Second Amended Chapter 11 Plan. The
Court has carefully considered the relief requested and is of the opinion that
it should be granted. Therefore, it is
 
ORDERED that the First Amended Disclosure Statement is hereby conditionally
approved; it is further
 
ORDERED that within one day of the entry of this Order, the Debtor shall mail
copies of the First Amended Disclosure Statement, the Second Amended Chapter 11
Plan, and a ballot to all parties entitled to vote thereon, the Securities &
Exchange Commission and to the U.S. Trustee; it is further
 
ORDERED that the Debtor be and is hereby authorized to solicit votes with
respect to the Second Amended Chapter 11 Plan; it is further
 
 
 

--------------------------------------------------------------------------------

 
 
ORDERED that all parties entitled to vote on the Second Amended Chapter 11 Plan
shall have until January 30, 2014 at 5:00 p.m. Central Standard Time to cast
ballots by mailing, emailing or faxing the completed ballot to Debtor's
attorney; it is further
 
ORDERED that all objections to the First Amended Disclosure Statement and Second
Amended Chapter 11 Plan shall be served on the Debtor's attorney and filed with
the Court no later than January 30, 2014 at 5:00 p.m. Central Standard Time; it
is further
 
ORDERED that the Court shall conduct a hearing on final approval of the First
Amended Disclosure Statement and confirmation of the Second Amended Chapter 11
Plan on January 31, 2014 at 9:30 a.m. in Courtroom 600, 6th Floor, 515 Rusk
Avenue, Houston, Texas.
 

Signed: January 21, 2014              
 
/s/ Jeff Bohm      
Jeff Bohm
      Chief United States Bankruptcy Judge